Citation Nr: 0002881	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 70 
percent for a nervous disorder.

2.  Entitlement to special monthly pension on the basis of 
being housebound or in need of aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected dysthymia above 30 
percent.  In a subsequent rating decision, the RO increased 
the disability rating to 70 percent, effective September 12, 
1997, the date the veteran requested reconsideration of his 
claim.  Cf.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

The Board also notes that the RO issued a June 1999 rating 
decision in which special monthly compensation and special 
monthly pension, each based on being housebound or the need 
for aid and attendance, were denied.  The issue of 
entitlement to special monthly pension is the subject of the 
REMAND part of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected nervous disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas due to symptoms of depression, 
frequent crying, suicide ideation, strong feelings of 
worthlessness, hopelessness and helplessness, irritability 
and frustration, no social interests, and hallucinations.   


CONCLUSION OF LAW

The criteria for an assignment of a rating greater than 70 
percent for a nervous disorder have not been satisfied.  
38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9434, 
9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased evaluation for his service connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
under 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  

In a May 1959 rating decision, the RO granted service 
connection for schizophrenic reaction, latent (formerly 
diagnosed as anxiety reaction), with a noncompensable rating 
effective November 12, 1958, following the results of a March 
1958 VA examination.  The veteran's service medical records 
show that he underwent psychiatric observation in service, 
with no specific disease found.  In an August 1996 rating 
decision, the RO increased the rating for the veteran's 
psychiatric disability, now described as dysthymia, chronic 
with somatizations, to 10 percent effective October 5, 1995, 
based on evidence from an April 1996 VA examination that 
showed the veteran to be irritable, ill-humored and talking 
about being dead.  In a March 1997 rating decision, the RO 
increased the veteran's dysthymia disability rating to 30 
percent effective October 5, 1995, based on evidence from an 
October 1996 VA examination that showed the veteran to be 
depressed and withdrawn, with a high level of anxiety, and to 
have moderate dysthymia.  

This 30 percent rating was continued in a February 1998 
rating decision, which is the subject of this appeal.  
Following the veteran's testimony at a personal hearing 
before the RO and a December 1998 VA examination, the RO, in 
a December 1998 Hearing Officer's decision, increased the 
veteran's psychiatric disability, now described as recurrent 
major depressive disorder, to 70 percent effective 
September 12, 1997.  The evidence from the hearing and the VA 
examination showed that the veteran had frequent uncontrolled 
crying episodes, suicide ideations, poor insight and 
judgment, and chronic depression.  In this same rating 
decision, the RO granted a temporary 100 percent rating under 
38 C.F.R. § 4.29 for the period of August 20, 1998 to 
September 30, 1998.  The evidence shows that the veteran was 
hospitalized in excess of 21 days during this period 
following an outpatient psychiatric appointment in which the 
veteran told the treating physician that he wanted to kill 
himself.  Through this same December 1998 rating decision, 
the RO reverted the disability rating to 70 percent, 
effective October 1, 1998, following the completion of the 
veteran's inpatient psychiatric care.              

As indicated above, the veteran appeals the 70 percent 
nervous disorder disability rating, contending that his 
symptomatology warrants a higher evaluation.  After a review 
of the record, the Board finds that the evidence is against a 
rating greater than 70 percent for his service connected 
nervous disorder.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the rating criteria for mental disorders, a 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

The most recent VA mental disorder examination of the veteran 
took place in December 1998.  The examination revealed that 
the veteran is very depressed, cries when talking about 
himself, frequently talks and thinks about killing himself, 
has strong feelings of worthlessness, hopelessness and 
helplessness, and is intolerant, irritable, easily frustrated 
and ill-humored easily, and has no interests in life.  
However, the examiner found that the veteran's affect was 
adequate, he was not delusional or hallucinating, was 
casually dressed and groomed, and his answers were relevant 
and coherent.  He also had very poor insight and fair 
judgment and memory.  The examiner diagnosed the veteran with 
recurrent major depressive disorder, and estimated his GAF 
code as 45-50, equating to serious psychiatric symptoms.  
Additionally, a private psychiatric report from Samuel Rivera 
Francis, M.D., from October 1998 supports the findings that 
the veteran has suicide ideations, cries frequently, has 
auditory as well as visual hallucinations, gets disoriented, 
has poor insight, and has no desire for socialization.  Dr. 
Rivera Francis diagnosed the veteran with major recurrent 
depression with psychotic features, and a GAF code of 21-30, 
equating to behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.      

The veteran was also examined by VA in October 1997 and 
January 1998.  The January 1998 VA examination reveals that 
the veteran reported that his nerves were very bad, that he 
feels sad and sleeps poorly, was irritable and had a bad 
temper, overworried, stayed at home all day and had no desire 
to do anything.  The examiner found the veteran to have a 
depressed mood, constricted affect, and fair concentration, 
memory, insight and judgment.  However, the examiner found 
the veteran to be clean and adequately dressed and groomed, 
was not homicidal or suicidal, was alert and well oriented, 
with good attention and impulse control, no hallucinations 
and clear and coherent speech.  The veteran was diagnosed 
with dysthymia, with a GAF code of 60, for moderate 
psychiatric symptoms.  The October 1997 VA examination 
revealed much the same psychiatric symptomatology, but also 
includes evidence of thoughts of killing himself, bizarre 
dreams of death and auditory hallucinations.  The examiner 
diagnosed the veteran with major depression with mood 
congruent psychotic features, and a GAF code of 50, which 
under the DSM-IV equates to serious symptoms or serious 
impairment in social or occupational functioning.  

The Board finds that the evidence does not support an rating 
increase to 100 percent for the veteran's nervous disorder.  
There is no evidence of gross impairment in thought or 
communication, despite Dr. Rivera Francis' assessment that 
the veteran's GAF code is indicative of, among other things, 
gross impairment in communication.  There is also no evidence 
of grossly inappropriate behavior or inability to perform 
basic personal hygiene.  While, Dr. Rivera Francis reports 
that the veteran becomes disoriented in place, the VA 
examiner found the veteran to be oriented to person, place, 
and time in December 1998, more recently than Dr. Rivera 
Francis' observations.  The Board also notes that the 
evidence suggests that the veteran has delusions and 
hallucinations, mostly dealing with suicidal ideations.  
However, in looking at all the current evidence, the Board 
finds that the majority of the 100 percent criteria have not 
been satisfied.  Thus, the Board will not increase the 
current disability rating above 70 percent. 

The 70 percent rating according to the Schedule does not 
however preclude the Board from granting higher ratings for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. A higher rating of 100 percent is 
assignable when symptoms of mental disorder cause more social 
and industrial impairment, but the medical evidence reflects 
that those manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The Board acknowledges that 
the veteran required inpatient hospitalization for dysthymia 
from August 20th to September 10th of 1998.  However, the 
Board finds that no other evidence of recent inpatient 
psychiatric treatment, and his psychiatric condition has not 
had such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
There is no evidence that the impairment resulting from a 
nervous disorder warrants extraschedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from a nervous disorder is 
adequately compensated by the schedular evaluation assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for a nervous disorder is 
denied.


REMAND

The Board notes that a Statement of Accredited Representation 
in Appealed Case (VA Form 646) was received by the RO on 
August 9, 1999.  It stated, in its entirety: Veteran claim 
(sic) H/B or A/A due to his physical condition.  The 
veteran's sole service-connected disability is his 
psychiatric disorder.  Consequently, the Board construes this 
statement to be a Notice of Disagreement (NOD) with the June 
1999 rating decision on the issue of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or being housebound.  The receipt of this NOD is 
within one year of the July 6, 1999 notification of this 
rating decision.  The RO has not issued a Statement of the 
Case (SOC) on this issue.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no SOC issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a SOC.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should review the evidence and 
prepare a SOC concerning the issue of 
entitlement to special monthly pension 
based on the need for regular aid and 
attendance or being housebound.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board. The Board intimates 
no opinion as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner. See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes). In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

